[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de: APPEAL OF FAMILY SUPPORT MAGISTRATE'S RULING
The defendant was served with a "Notice and Claim Form Support Income Withholding" dated April 14, 1998 seeking an immediate wage withholding. On April 16, 1998 the defendant filed a request for hearing claiming that the amount of the delinquency was incorrect and that he was not behind 30 days or more in the support obligation. A hearing was held on May 7, 1998 before the Family Support Magistrate. He sustained the defendant's objection to an immediate wage withholding.
The initial order stated that an automatic wage withholding was entered with a 30 day stay. The plaintiff was unable to prove one single payment made 30 or more days late. The evidence did show that the defendant paid within the grace period on many occasion, as much as 28 or 29 days late.
The plaintiff then attempted to tack the various days late which occurred in various weeks to aggregate 30 or more days. The plain language of the statute does not permit this aggregating of delinquencies, i.e., payments beyond due dates. The delinquency on support payments must be at least equal to "thirty days' obligation". It is the total unpaid dollars that triggers the statute.
The appeal is dismissed.
HARRIGAN, J.